  Case 16-35617         Doc 40       Filed 09/06/19 Entered 09/06/19 18:53:29          Desc Main
                                       Document     Page 1 of 3


                   IN THE UNITED STATES BANKRUPTCY COURT
            FOR THE NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

In Re:                                         )     Case No.: 16-35617
                Marlene Abraham                )
                                               )     Chapter 13
                                               )
                        Debtor(s).             )     Judge Donald R. Cassling


                                        NOTICE OF MOTION

To:      Tom Vaughn, Chapter 13 Trustee notice via ECF delivery system
         The United States Trustee, Patrick S. Layng notice via ECF delivery system
         Marlene Abraham, 3816 W Howard St Skokie, IL 60076 notice via US Mail
         Drivetime, 500 S. Green Bay Rd., Waukegan, IL 60085 notice via US Mail
         Joel P Fonferko, Codilis & Associates, P.C., 15W030 N. Frontage Road
         Suite 100, Burr Ridge, IL 60527 notice via US Mail

         See attached service list


On September 12, 2019 at 9:30 a.m. or soon thereafter as I may be heard, I shall appear before
Bankruptcy Judge Donald R. Cassling or any other Bankruptcy Judge presiding at 219 South
Dearborn Street., Chicago, IL 60604 Courtroom 619. and shall present the Motion to
Obtain/Incur Debt, at which time you may appear if so desired.

                                                              /s/ David H. Cutler
                                                              David H. Cutler, esq.
                                                              Attorney for Debtor(s)
                                                              Cutler & Associates Ltd.
                                                              4131 Main St.
                                                              Skokie IL 60076
                                                              (847) 673-8600

                                 CERTIFICATE OF SERVICE

         The undersigned, an Attorney, does hereby certify that a copy of this Notice and Motion
was filed AND sent electronically and via US MAIL to the above captioned by 7:00 p.m. on or
before September 6, 2019.

                                                              /s/ David H. Cutler
                                                              Attorney for Debtor(s)
  Case 16-35617         Doc 40     Filed 09/06/19 Entered 09/06/19 18:53:29           Desc Main
                                     Document     Page 2 of 3




                     IN THE UNITED STATES BANKRUPTCY COURT
              FOR THE NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

In Re:                                             )       Case No.: 16-35617
         Marlene Abraham,                          )
                                                   )       Chapter 13
                                                   )
                         Debtor(s).                )       Judge Donald R. Cassling


                         AMENDED MOTION TO OBTAIN/INCUR DEBT

         NOW COMES the Debtor, Marlene Abraham, by and through her attorneys, Cutler and
Associates, Ltd., and moves this Honorable Court to enter an order authorizing the Debtor to
obtain financing for the purchase of a vehicle. In support thereof, Debtor states as follows:
         1. That on November 8, 2018 the Debtor filed for Chapter 13 protection and her Plan
              was subsequently confirmed on January 19, 2017.
         2. The confirmed Plan pays 13% to general unsecured creditors and the payment is
              $632.00 per month for two months and $667.00 per month for 58 months.
         3. That under the confirmed Plan the Debtor owns a 2003 Nissan Sentra. .
         4. That the Debtors vehicle has become inoperable and requires significant repairs
              beyond the vehicle’s worth
         5. That the Debtor has been using ride share as a means of transportation to and from
              work but it has become costly.
         6. The Debtor requires a reliable vehicle to travel to and from work, as well as transport
              her ill father whom she cares for.
         7.   Debtor has found used vehicle she would like to purchase, a 2017 Nissan Versa.
         8.   Debtor can afford the monthly payment as she has been using rideshare companies to
              commute which is more expensive than the monthly payment she will be incurring.
         9. The Debtor is current on her Plan payments.
         10. The Debtor seeks permission of this Court to incur new debt that will result in having
              bi-weekly automobile installments of $128.37 resulting in a monthly payment of
              $278.16 for 67 months at 16.049% interest rate. (See Exhibit A)
                                                       2
 Case 16-35617      Doc 40    Filed 09/06/19 Entered 09/06/19 18:53:29       Desc Main
                                Document     Page 3 of 3


      11. That the Debtor is withdrawing $5000.00 from her 401K to use a down payment to
          keep the monthly vehicle payments low.
      WHEREFORE, Debtor prays that this Court enter an order that will allow her to incur
$12,280.79 in auto financing with installment payments of $128.37 biweekly, resulting in a
monthly payment of $278.16 at the 16.049% interest rate.

                                                       Respectfully submitted;
                                                       Marlene Abraham,


                                                            By:   /s/ David H. Cutler
                                                            David H. Cutler, esq.
                                                            Her Attorney
                                                            Cutler & Associates, Ltd.
                                                            4131 Main St.
                                                            Skokie IL 60076
                                                            (847) 673-8600




                                            3
